Case 1:20-cv-00759-DDD-JPM Document9 Filed 12/28/20 Page 1of1PagelID#: 42

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
BIKRANT BANTHA-MAGAR, CIVIL DOCKET NO. 1:20-CV-00759
Plaintiff SEC P
VERSUS JUDGE DRELL
KEITH DEVILLE ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 8), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Motion to Dismiss (ECF No. 5) is GRANTED and
the Petition (ECF No. 1) is DISMISSED WITHOUT PREJUDICE for lack of
jurisdiction.

THUS DONE AND SIGNED at Alexandria, Louisiana, this Ls day of

December, 2020.

 

 

UNITED STATES DISTRICT JUDGE

 
